Per Curiam.

This is an appeal as of right from the dismissal of appellant’s complaint for a writ of mandamus by the court of appeals.
In his complaint appellant contended that John H. Carson, Jr., appellee, an attorney at law, has a mandatory duty to provide appellant all legal material in his possession which relates to a criminal case in which Carson acted as counsel for appellant. This mandatory duty, appellant alleged, arises from an attorney’s responsibility as an officer of the court and from the Code of Professional Responsibility (DR 2-110[A][2]) which states a lawyer is to give to the client “* * * all papers and property to which the client is entitled * * *” when the lawyer-client relationship has terminated.
The court of appeals, in sustaining Carson’s motion to dismiss stated the well-established principle that a writ of mandamus will not be issued unless the relator shows a clear legal right to the requested relief. It found that appellant referred to no authority giving him such a clear legal right. With specific reference to Carson’s professional responsibilities it was found appellant had failed to demonstrate he was clearly entitled to such documents as is required under DR 2-110.
We agree with the conclusion of the court of appeals that appellant has not shown a clear legal right to the relief sought. See State, ex rel. Harris, v. Rhodes (1978), 54 Ohio St. 2d 41 [8 O.O.3d 36].
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes and C. Brown, JJ., concur.
W. Brown, J., concurs in judgment only.
J. P. Celebrezze, J., not participating.